Exhibit 10.2 ITRON, INC. AMENDED AND RESTATED 2 RESTRICTED STOCK UNIT AWARD NOTICE FOR NON-U.S. PARTICIPANTS LONG-TERM PERFORMANCE PLAN Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit award (the “Award”).The Award is subject to all the terms and conditions set forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the Restricted Stock Unit Award Agreement, including any appendix thereto for Participant’s country (the “Agreement”), the Itron, Inc. Long-Term Performance Plan (the “LTPP”) and the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan (the “Plan”), all of which are incorporated into the Award Notice in their entirety. Participant: Award Date: Vesting Commencement Date: Number of Restricted Stock Units: Vesting Schedule: The Award will vest in full on the third anniversary of the Vesting Commencement Date (the “Vest Date”). Additional Terms:This Award is subject to all the terms and conditions set forth in this Award Notice, the Agreement, the LTPP and the Plan, all of which are attached to and incorporated into the Award Notice in their entirety. I accept this award subject to the terms and conditions stated herein. Attachments: 1.Restricted Stock Unit Award Agreement including country appendix 2.Long-Term Performance Plan 3.Plan Summary 4.2000 Stock Incentive Plan ITRON, INC. AMENDED AND RESTATED 2 PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS LONG-TERM PERFORMANCE PLAN Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and this Restricted Stock Unit Award Agreement (this “Agreement”), Itron, Inc. (the “Company”) has granted you a restricted stock unit award (the “Award”) under its Amended and Restated 2000 Stock Incentive Plan (the “Plan”) and its Long-Term Performance Plan (the “LTPP”) for the number of restricted stock units indicated in your Award Notice.Capitalized terms not expressly defined in this Agreement but defined in the Plan shall have the same definitions as in the Plan. The details of the Award are as follows: 1. Vesting The Award will vest according to the vesting schedule set forth in the Award Notice (the “Vesting Schedule”).One share of Common Stock will be issuable for each restricted stock unit that vests.Restricted stock units that have vested and are no longer subject to forfeiture according to the Vesting Schedule are referred to herein as “Vested Units.”Restricted stock units that have not vested and remain subject to forfeiture under the Vesting Schedule are referred to herein as “Unvested Units.”The Unvested Units will vest (and to the extent so vested cease to be Unvested Units remaining subject to forfeiture) in accordance with the Vesting Schedule (the Unvested and Vested Units are collectively referred to herein as the “Units”).Except as provided in Section 2.1(b) below, all Vested Units will be settled on the Vest Date set forth in the Award Notice and the Vest Date shall be the “payment date” for purposes of Section 409A.The Award will terminate and the Unvested Units will be subject to forfeiture upon your termination of employment as set forth in Section2.1(a) and as further described in Section 8(l). 2. Termination of Employment; Corporate Transaction 2.1 Termination of Employment (a)Vesting of Units.Except as provided in Section 2.2 below, if your employment terminates during the Units' vesting period for any reason other than Cause, the Unvested Units will vest pro-rata, based on the number of calendar days of employment with the Company or a Related Corporation during the vesting period (rounded down to the nearest whole number); provided, however, that your termination of employment must constitute a “separation from service” under Section 409A of the Code and the regulations thereunder (“Section 409A”)1; and, provided further, that the Units that become Vested Units as a result of such pro-rata vesting will not be settled in shares of Common Stock until the date that is six months after such separation from service.In the event that your termination of employment does not satisfy the definition of "separation from service" under Section 409A, then Unvested Units will still vest pro-rata, based on the number of calendar days of employment with the Company or a Related Corporation during the vesting period (rounded down to the nearest whole number), but the Units that become Vested Units as a result of such pro-rata vesting will not be settled in shares of Common Stock until the Vest Date.If your employment terminates for Cause, any Unvested Units will be forfeited immediately to the Company. (b)Settlement of Vested Units.For purposes of determining the settlement date under Section 2.1(a) for issuing shares of Common Stock, if your employment terminates by reason of (a) death or (b) Disability that also satisfies the definition of “disability” under Section 409A, the settlement date shall be (i) if you are a “specified employee,” the date six months after the date of death or Disability or (ii) if you are not a “specified employee,” the date of death or Disability, and shares of Common Stock shall be issued within 90 days of the settlement date.If your employment terminates by reason of a Disability that does not satisfy the definition of “disability” under Section 409A, the settlement date shall be the Vest Date set forth in the Award Notice and the Vest Date shall be the “payment date” for purposes of Section 409A. 2.2 Corporate Transaction In the event of a Corporate Transaction (other than a Related Party Transaction) that also constitutes a change in control event within the meaning of Section 409A, any Unvested Units will accelerate in vesting and become Vested Units immediately prior to such transaction. 3. Securities Law Compliance 3.1You represent and warrant that you (a)have been furnished with a copy of the prospectus for the Plan and all information which you deem necessary to evaluate the merits and risks of receipt of the Award, (b)have had the opportunity to ask questions and receive answers concerning the information received about the Award and the Company, and (c)have been given the opportunity to obtain any additional information you deem necessary to verify the accuracy of any information obtained concerning the Award and the Company. 3.2You hereby agree that you will in no event sell or distribute all or any part of the shares of Common Stock that you receive pursuant to settlement of this Award (the “Shares”) unless (a)there is an effective registration statement under the U.S.
